Citation Nr: 0604880	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating for 
residuals of a right knee injury, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
residuals of right knee injury and assigned a 10 percent 
evaluation.  The case was subsequently transferred to the St. 
Petersburg, Florida RO.

The veteran presented testimony at a personal hearing before 
the undersigned Veterans Law Judge in March 2003.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  

As a preliminary matter, the veteran appealed the denial of 
service connection for a cervical spine disability which was 
also the subject of the May 1998 rating decision.  The Board 
notes that service connection for a cervical spine disability 
was granted in a June 2002 rating decision and a 
noncompensable disability rating was assigned.  In a June 
2003 rating decision, the RO increased the rating to 10 
percent.  The Board notes that the veteran has not appealed 
that decision.  

In December 2003, the Board remanded the current issue for 
further development.  

In a September 2004 decision, the Board denied an evaluation 
in excess of 10 percent for the veteran's service-connected 
right knee disability.  The veteran filed a timely appeal of 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  While the case was pending at the 
Court, the VA Office of General Counsel and the veteran's 
representative filed a joint motion for remand, received in 
July 2005, requesting that the Court remand the case to the 
Board for inclusion of a discussion of whether a separate 
evaluation is warranted under Diagnostic Code 5003.  In March 
2005, the Court granted the motion.  Accordingly, the issue 
of an increased rating for right knee disability has been 
returned to the Board for proceedings consistent with the 
Joint Motion for Remand.


FINDINGS OF FACT


1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  There is no competent evidence of recurrent subluxation 
or lateral instability.  

3.  There are x-ray findings of arthritis in the right knee 
with pain on motion.  On VA examination in March 2004, right 
knee range of motion was from zero to 115 degrees.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for 


Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the VCAA notice requirements 
have been satisfied by virtue of letters sent to the veteran 
in June 2002 and February 2004.  The Board also notes that in 
June 2002, the RO contacted the veteran via telephone and 
notified him of the VCAA and how it pertained to his claim.  
Thus, the RO, through its letters and phone contact, 
collectively informed the veteran of the provisions of the 
VCAA.  More specifically, the letters notified the veteran 
that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to his appeal, but that he had 
to provide enough information so that VA could request the 
relevant records.  The February 2004 letter discussed the 
RO's attempts already made to obtain relevant evidence with 
regard to this appeal.  Finally, the Board notes that the 
February 2004 letter also contains a request that the veteran 
send any evidence or information that he has in his 
possession.  The veteran has not alleged that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, the RO issued a detailed statement of the case 
(SOC) in January 1999, as well as supplemental statements of 
the case (SSOCs) in June 2002 and April 2004, in which the 
veteran and his representative were advised of all the 
pertinent laws and regulations regarding his increased rating 
claim for a right knee disability.  Thus, the Board believes 
that appropriate notice has been given in this case.  
Additionally, the Board notes that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SOC and SSOCs issued by the RO clarified why 
this particular claim was being denied, and of the evidence 
that was lacking.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial unfavorable AOJ decision that is the basis of this 
appeal was rendered prior to enactment of the VCAA.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although notice was provided to the 
veteran after the first adjudication of the claim, the 
veteran has not been prejudiced thereby.  The content of such 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims 
folder, and that neither he or his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The claims folder contains private medical evidence from Dr. 
Ho, as well as VA treatment records from West Palm Beach. The 
veteran was afforded examinations for VA purposes in March 
1998 and March 2004, and as discussed above, was afforded a 
personal hearing.  The veteran has not indicated that he has 
any additional evidence to submit.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; 
Quartuccio v.Principi, 16 Vet. App. 183 (2002).  


Factual Background

The RO, in a May 1998 rating decision, granted service 
connection for residuals of a right knee injury and assigned 
a 10 percent disability rating.

The above rating decision took into account a March 1998 VA 
examination report.  At that time, the veteran reported right 
knee pain when running, climbing and squatting.  He stated 
that he seldom had swelling of the knee, and there were no 
clear episodes of locking or instability.  He stated that his 
primary knee symptom was pain.  He stated that he had had 
arthroscopic surgery in 1996 to repair a lateral meniscal 
tear.  On examination, the veteran's right knee range of 
motion was from 5 degrees of hyperextension to 130 degrees of 
flexion.  Patellar apprehension test and patellar grind test 
were negative.  No effusion was present, and all ligaments 
were stable (anterior cruciate ligament, medial collateral 
ligament, and posterior cruciate ligament).  The examiner 
stated that with the exception of some mild lateral joint 
line pain, examination of the right knee was fairly normal.  
X-rays of the right knee were within normal limits.

In his April 1998 statement, Dr. Ho, the veteran's private 
physician, noted the veteran's long history of right knee 
pain.  The veteran reportedly had experienced worsening right 
knee pain, in the past three months, due to excessive weight 
bearing on the knee.  On examination in April 1998, the 
veteran was diagnosed with right patellofemoral arthralgia.  
X-rays of the right knee were within normal limits. 

In July 1999, the veteran underwent a magnetic resonance 
imaging scan of the right knee joint that showed no evidence 
of a meniscal tear or significant abnormality.

VA treatment records dated from April 2001 to January 2003 
are of record.  In August 2001, the veteran complained of 
pain and instability of his right knee.  The treatment report 
showed evidence of minimal warmth, mild swelling, and mild 
degenerative changes.  The veteran's gait was described as 
analgic.  Testing to evaluate the stability and strength of 
the knee was negative for abnormality.  The examiner allowed 
the veteran to try on a short runner brace and the veteran's 
gait and confidence seemed to improve; a brace was 
subsequently ordered.  According to a December 2001 VA 
treatment record, there was no edema of the right knee and
the veteran's gait was normal.  

During the veteran's March 2003 personal hearing before the 
undersigned Veterans Law Judge, the veteran stated that his 
right knee occasionally slipped out and locked, and that 
pain, worsening over the years, was his primary symptom.  

On March 2004 VA examination, there was no evidence of 
deformity, effusion or heat on the right knee.  The veteran's 
right knee joint did not buckle or lock.  There was no drawer 
sign, no varus or valgus laxity, and McMurray's test was 
negative.  Right knee range of motion was from zero to 115 
degrees, and after repetitive movements, flexion was to 108 
degrees.  The examiner noted that there was no evidence of 
pain on motion, weakened movement, incoordination, fatigue or 
lack of endurance.  X-rays of the right knee showed mild 
degenerative changes.  Diagnosis was residuals, postoperative 
arthroscopic surgery right knee.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the Schedule for Rating 
Disabilities (hereinafter, "the Schedule") represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from such disabilities and their 
residual conditions in civil occupations.  38 C.F.R. § 4.1.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for his right knee 
disability following the initial award of service connection 
for such disability, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  It is noteworthy that the 
pyramiding of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.

The intent of the Ratings Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability, and to recognize actually painful, unstable, or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.

The veteran contends that he is entitled to an increased 
rating for his service-connected right knee disability due to 
constant pain in his knee and an increase in knee pain after 
prolonged standing.  

The veteran's service-connected residuals of a right knee 
injury were originally rated under the provisions of 
Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation and lateral instability, effective from May 1997.  
A 10 percent evaluation under Diagnostic Code 5257 
contemplates a slight level of recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires a 
moderate level of recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires a severe level 
of disability.  38 C.F.R. Part 4, Diagnostic Code 5257.

The words "slight", "moderate" and "severe" are not defined 
in the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. § 
4.6.

There is no evidence of recurrent subluxation or lateral 
instability.  Evaluation of the right knee ligaments in March 
1998 was essentially negative and the veteran, himself, 
reported his right knee seldom buckled or locked.  Patellar 
apprehension test and patellar grind test were negative.  
Similarly, during his March 2004 VA examination, the veteran 
denied any buckling or locking of the right knee joint.  
Examination revealed a negative anterior drawer sign, no 
evidence of varus or valgus laxity, and a negative McMurray 
test.  Additionally, the veteran's gait was not affected, and 
no effusion was noted.  The veteran only reported slight 
swelling after prolonged standing.  The Board recognizes that 
the veteran wears a knee brace at work and when participating 
in certain activities requiring more movement, however 
objective findings do not demonstrate any recurrent 
subluxation or lateral instability.  Without evidence of 
recurrent subluxation or lateral instability, a compensable 
evaluation under Diagnostic Code 5257 is not warranted.  

Considering the current nature of the veteran's right knee 
disability and that there is entirely no evidence of 
instability of the right knee, the Board finds that the 
veteran's right knee disability is more appropriately rated 
under Diagnostic Code 5003 (degenerative arthritis).  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  

There is x-ray evidence of mild degenerative changes in the 
veteran's right knee.  VA's Office of General Counsel has 
determined that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See VAOPGCPREC 23-97 (1997).  VA General 
Counsel thereafter concluded that a knee disability that is 
rated under Diagnostic Code 5257 warrants a separate rating 
for arthritis based on x-ray findings and limitation of 
motion; the limitation of motion under Diagnostic Codes 5260 
or 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 23-97.  A 
separate rating for arthritis could also be based on x-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98 (1998).  

Traumatic arthritis substantiated by x-ray findings is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).  Under Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  (DC 5200, etc.) 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees will result in the 
assignment of a 10 percent rating, limitation of flexion to 
30 degrees 


warrants a 20 percent evaluation and limitation of flexion to 
15 degrees warrants a 30 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, 
limitation of extension of the knee to 5 degrees warrants a 
noncompensable evaluation, limitation of extension of the 
knee to 10 degrees warrants a 10 percent evaluation, 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation and limitation of extension to 20 degrees warrants 
a 30 percent evaluation.

According to VA standards, normal range of motion of the knee 
is from zero degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2005).  

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).

On March 1998 VA examination, right knee range of motion was 
from 5 degrees hyperextension to 130 degrees of flexion.  On 
March 2004 VA examination, range of motion was from zero to 
115 degrees.  Based on these medical findings, the veteran's 
limitation of motion is not sufficient to warrant even a 
noncompensable evaluation under Diagnostic Codes 5260 or 
5261, even considering the additional loss of 7 degrees upon 
repetitive movements during the March 2004 knee evaluation.  
Therefore, while there is x-ray evidence of right knee 
arthritis, a separate rating is not warranted because the 
veteran fails to meet the noncompensable criteria under 
either Diagnostic Code 5260 or 5261.  See VAOPGCPREC 23-97.  

The Board acknowledges the veteran's complaints of chronic 
right knee pain and reported flare-ups.  Examinations of 
record indicate that the veteran's range of motion of the 
right knee is limited by pain and that pain has a functional 
impact.  The 10 percent evaluation already assigned is 
warranted for x-ray evidence of right knee arthritis and 
objective evidence of painful motion.  See VAOPGCPREC 9-98.  

The Board acknowledges the significant subjective symptoms 
reported by the veteran.  However, in terms of functional 
limitations attributable to the veteran's right knee 
arthritis, the Board does not find adequate pathology or 
symptoms that warrant a disability rating greater than the 10 
percent already assigned.  See DeLuca, supra.

The Board has examined all other diagnostic codes pertinent 
to the knees.  There is no evidence of ankylosis of the knees 
and accordingly, Diagnostic Code 5256 is not for application.  
There is also no evidence of malunion or nonunion of the 
tibia and fibula.  Thus, Diagnostic Code 5262 for impairment 
of the tibia and fibula is not for application.  

In summary, the veteran's right knee disability is limited to 
mild degenerative arthritis, some limitation of flexion 
(noncompensable) with complaints of pain, and with no 
objective evidence of recurrent subluxation or lateral 
instability.  After considering all possible rating criteria, 
the Board finds that the 10 percent disability rating already 
assigned is based on the veteran's arthritic changes under 
Diagnostic Codes 5003 and 5260, and 38 C.F.R. § 4.59.   
 
As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not the veteran has raised them.  
In this case, the Board finds no provision upon which to 
assign higher ratings.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected right knee 
disability and there is no objective evidence that it has a 
marked interference with employment beyond that contemplated 
in the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  See VAOPGCPREC 6-96. 


ORDER

An evaluation in excess of 10 percent for residuals of a 
right knee injury is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


